internal_revenue_service hey number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-144369-01 date date legend x y z a b d1 d2 d3 d4 state shareholders plr-144369-01 dear this letter responds to a letter dated date and subsequent correspondence from your authorized representative requesting on behalf of x inadvertent termination relief under sec_1362 of the internal_revenue_code facts on d1 x was incorporated in state and elected under sec_1362 to be treated as an s_corporation effective d1 shareholders of x are comprised of individuals and trusts x represents that shareholder trusts were all eligible s_corporation shareholders and has not requested a ruling on their status in d2 the shareholders engaged in a series of transactions to recapitalize x as part of the recapitalization x's debt was paid off and its debt-holders were given x stock in addition shares of x stock were transferred to y and z two family limited_partnerships on d3 at the time of the transfer x and its shareholders were unaware that y and z were ineligible shareholders of an s_corporation and that transferring shares to them would terminate x's s_corporation_election in d4 after discovering that x's shares were held by ineligible shareholders y and z transferred their shares to a and b respectively x requests a ruling that the termination of its s_corporation_election was inadvertent within the meaning of sec_1362 x and its shareholders agree to make any adjustments required by the commissioner consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect plr-144369-01 sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect to be an s_corporation sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 in part provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in such termination steps were taken a so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x's election to be treated as an s_corporation was terminated on d3 when x's shares were transferred to y and z ineligible s_corporation shareholders we also conclude that the termination was inadvertent within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation from d3 and thereafter provided that x's s_corporation_election was otherwise valid and is not otherwise terminated under sec_1362 d this ruling is contingent on x and all of its shareholders treating x as having been an s_corporation for the period beginning d3 and thereafter accordingly all of the shareholders in x in determining their respective income_tax liabilities for the period beginning d3 and thereafter must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 during the period of termination the s_corporation items attributable to the ineligible shareholders will be deemed to be that of a and b except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced plr-144369-01 in this letter specifically we express or imply no opinion on whether x is otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours christine ellison chief branch office_of_chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
